C..




              OFFICE    OF THE ATTORNEY          GENERAL    OF TEXAS
                                        AUSTIN


                                        \   i               February 14, 1939

                                   A?
      Donorable Cao. 2. French
      County Attorney
      Deinderileld,  Texee
      Dear Sir:




                   This    Oifice ia
      SO, 1939, arking    for an opi                     her a delinquent tax
      oontraot madb on    Deoember 6,                     Morris County and
      Edgar Eutohings,    ie e valfd
                                                      t provides for a
                                                        1s to termfnate under
      its $a=m8 on De                                   her advise that the
      oontraot was E                                    era1 and the Comptroller.
      You were then                                     oeeded yourself on
      iranuary 1, 193                                   outed the waiver   required.
                                                mdseionera,   who olgned the
                                                 6, and the oounty also hae e
                                                 d,oommissioners   indloated their
                                                 e the same was entered Into,
                                         has been no euoh indication      or retifl-
                                        ofiioe,   nor has the newly eleoted
                                        his approval.
                              erioan    Jurieprudenoe,     210,   the following

                      . . . The members of’ e board og county
           oommdssioners cannot, however, oontraot in referenoe
           to matters which are personal to their suooessors.
           Thus, R contract which a board.of   oounty oommiaalonera
           attempts to employ a legal edviaer for a period of
Hon. Ceo. B, Preneh, Pebruary14, 1.939,Page 2


        three   ye&e, to oomznence three months
                                              " in h he future and
        after   the time for the eleotion of e person to fill
        the vaoanoy oeuaed by the exptration of the tew of
        orfice or one x&ber of the board, the tern or exploy-
        ment extending over a perioc curing which all the
        members of the board as oonstitutedet the time of
        the contwot will retire thererroz unless reeleoted,
        Is agelnst pubwe polioy . . .*
          Thb seema to be the law in Texas, which is expressed
in 11 Tex. JUT., 651, es followa:
              'Ordinarily,contracts3ade by e coxmIaalonersL
        court may not be repudiatedserely because the pereonnel
        or the body has.subsequentlychanged. It is only uh6re
        :theemploymeut by a oaamissionsrs~oourtis personal
        8nd oonildential,aa in the ease of BP attornay, that
        It la held that one co~esloners* court has uo power.
        to bind its qluoot%mnwa
          This last quotedstiWuwnt’ig~   based on the only~.Texas
aa6e on the -subject the oase'of gulf BitulithZo Co. v. BOueces
Onpaty, 11 2. 8. (24) SC%%,whioh eays~:
                       .."'
          *It 'la only where the employment. by a cozmia&on--’
     era* uourt Is .pereonelan+,s.cnfidential,  as ,ioX~.tLtb
                                                          ease.
     0r an dttornay, that It ia xs9Wtbat .one00nmlsrrion6am*~~
     oourt eeunot bind its eue~es)a‘lY:

           The court deo&Mcns ix m@% of the other states that We
heva found hold that one oouule8SoSex~*oourt oaanot bind ita
suooea6or~  on personal contrset8,~.&ffey County v. Wth, SC 1Can.
SW, 32 P. 30 (employmentoi oounty printer); Prsnklln Oouaty
v. Ranok, 9 Ohio C. C. -301(lr.loyam& of courthouse
Ulliken v. Edgar County, .&?!il. 828, 32 8.:%. 493 j","lont'
of poorhouse auperintender,t]; Board of Commissionera1; Taylor,
123 Ind. 148, 23 N. g. e& (mploymmt or,attcirney);   end billett
v. Calhoun County, 217 P;Le.667, 117 So. 311 (employ%entof
attorney).
         i:e believe +;?& the reasons w‘hich forbid 8 oommisaioncrs~
courtto enter into a contract for the employment of e man in a
persoml end oonflde~,tia& oapaoity extending beyond the tern of
office of the indlri.duelsaomposing such oomaiasionere*oourt epplfes
with peculiar force to the employment of EttorneyS for the OOl-
lection of deli!lqUCjnt
                      taxes.
lroca.
    do. 11.Fmoh,                fsbnuryl4, 'lQS9,Page S                           t


                A   tax   oolleotor-attomoy*rouldneed taot, petlence
an4 dlll.:Onoe,
              and e oansi8tslonors'
                                  Oourt a3uld lxwe every
lncsntiveto warita aen tlth those qualltlds. 3~~31~      comda-
doers   nleht,am5 in aany lnstano~(~, would vlea the situation
13 aa entirelyalrrsr4& light   rr0n the lnocmi~ ooz~68loner6.
In skwt, oeoh oo8kai8610neravcourt 0haa be entit1ecto mnke Its
own oontrectstouohbag on th6 aettor.

          ?W-tlsars~~re,th~roaaybea change ln the paraonaelo~
the00ulltp ntt0roef8 0rri04 :a dmh mfm    the timy 4i60t4a
oounty ntt?mey would have rl@ts wh%oh oamot be overlooked.
          Art;0107s32, Rs7ifmdantutea, prwia06 ror th4 00uey
attorney to r6~rosent tne State sod oouaty ln malts ror dUnqtmt
tax86 and pswitm   r-8 ror suoh 6ervloo6.   we 40 not  b4um    that
an oiatgolneoomlaaloner8'oourt,
ping oounty attom
lawxxlsnt3
         Ooun~~~~
soy 0r the rl tto~~pxysmt tka
mu to oolbot the xmnpbr8~ao thorer0r. Furtho~~re, w3 bolhvo
that ondsr 6uoh ohoui~6tabnoo8the ooontp n?xnal~at leeat haye the
ohangeof havln$ a newscanty attora4y who w0til.Cattsad to ouoh
matters r0r tha statutor)-ma pmviaeb ror hihada4 rhLah am
gomrally a great coal les8 than the oaprroi68lonspaZU  the  C&O,,
leotorcoetornoy.It 16 tma that in thlr lostan& tho~pswant
oounty attorney 1s tb 8~                 smnuh+ wa# ooaaty        attorney     at the
th         the COntntOt    -8    B&i*,   but t?lef-wi              pti?~Oiph     ia   the
-8

         Fe do not bdl41vothat the autlon or the tvioiam W&O
#re lattw to takeaKlos as wamla:crloneraIn lxdloatl'ng that they
qqeo~ml tha oontraothas any beuiag on the cueatlon at hand.
suah lnaioaticn on their pert wao aot qt orricfal eat and oould not
bo euoh until t!mg hna qualiflsdttirtheir reapeotlveorflce8.

         iIbae%t
               any ratlfloatlon0P the4oontrnat.Lt la, t~iaretore,
our oplnlont&t ?sa!!e
                    lb not a bindInt:
                                    obligationupon nOrTi8
County.
                                                   “fOUri   VSV    tNry